131 Ga. App. 795 (1974)
207 S.E.2d 209
ROBINSON
v.
ZURICH INSURANCE COMPANY et al.
48874.
Court of Appeals of Georgia.
Argued January 7, 1974.
Decided April 23, 1974.
Rehearing Denied May 15, 1974.
Robert T. Efurd, Jr., W. C. Dominy, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Robert L. Kiser, Williston C. White, for appellees.
BELL, Chief Judge.
This is the third appeal of this case. See Zurich Ins. Co. v. Robinson, 123 Ga. App. 582 (181 SE2d 923) and *796 Zurich Ins. Co. v. Robinson, 127 Ga. App. 113 (192 SE2d 533). The records of all show that claimant was awarded compensation for 15% loss of use of his right leg via a supplemental agreement approved by the board. In its last appearance we upheld the board's award that a change of condition over the supplemental agreement of February 1969 had not been shown. Thereafter, claimant filed a letter with the board in which he claimed that at the time of the execution of the 15% supplemental agreement there was also executed another supplemental agreement for a 40% member disability; both were filed with the board but only the agreement providing for the lesser compensation was approved; that the 15% agreement was a mistake and procured by fraud and that claimant "elects to be paid" under the 40% agreement. The deputy director and the full board on review made an award to the effect that the approved 15% supplemental agreement was in full force and effect. The superior court affirmed on appeal. Held:
The Board of Workmen's Compensation is an administrative body and it possesses only the jurisdiction, power, and authority granted to it by the legislature. Simpson v. Liberty Mut. Ins. Co., 99 Ga. App. 629, 633 (109 SE2d 876); St. Paul Fire &c. Ins. Co. v. Bridges, 106 Ga. App. 621 (127 SE2d 699). Where the parties' agreement has been approved by the board, the board is without authority to vacate, set aside, or modify, a prior final award in the absence of a change of condition. St. Paul Fire &c. Ins. Co. v. Bridges, supra. Under the authorities cited, the Workmen's Compensation Board is not empowered to grant the relief that claimant has requested.
Judgment affirmed. Quillian and Clark, JJ., concur.